     Case 2:18-cv-00917-MCE-EFB Document 14 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                  No. 2:18-cv-00917-MCE-EFB
12                      Plaintiff,
13           v.                                       ORDER
14    SHREE RANG, LLC, a California Limited
      Liability Company,
15
                        Defendant.
16

17

18          Plaintiff’s motion for entry of default judgment was submitted without oral argument by

19   the magistrate judge on December 9, 2019. The matter was referred to a United States Magistrate

20   Judge pursuant to Local Rule 302(c)(19) and 28 U.S.C. § 636(b)(1).

21          On September 1, 2020, the magistrate judge filed findings and recommendations herein

22   which contained notice to the parties that any objections to the findings and recommendations

23   were to be filed within fourteen days. ECF No. 13. No objections were filed.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The Findings and Recommendations filed September 1, 2020 (ECF No. 13), are

28   ADOPTED in full.
                                                     1
     Case 2:18-cv-00917-MCE-EFB Document 14 Filed 10/05/20 Page 2 of 2

 1          2. Plaintiff’s motion for default judgment (ECF No. 8) is GRANTED.
 2          3. Plaintiff is awarded statutory damages in the amount of $4,000.
 3          4. Plaintiff is granted an injunction requiring defendant to provide an accessible parking
 4   space in compliance with the Americans with Disabilities Act Accessibility Guidelines.
 5          5. Plaintiff is awarded attorneys’ fees and costs in the amount of $2,950.
 6          6. The Clerk of the Court is directed to close the case.
 7          IT IS SO ORDERED.
 8

 9   Dated: October 4, 2020
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
